Case 1:20-cr-00426-LAK Document 11 Filed 11/16/20 Page 1 of1

 

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton Southern District of New York
Executive Director Jennifer L. Brown

Auormey-in-Charge

November 16, 2020
Via ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Kaseem Kidd, 20 Cr. 426 (LAK)

Honorable Judge Kaplan:

With the consent of the Government, | write to respectfully request that the Court
adjourn the pretrial conference presently calendared for Wednesday, November 18, 2020.
The parties have reached a resolution of the matter and are scheduling a change of plea
hearing before a United State Magistrate.

I have discussed this request with opposing counsel, Ms. Marguerite Colson, who
consents to it on behalf of the Government. The defense consents to the exclusion of time
until the change of plea hearing from Speedy Trial Act calculation.

Thank you for considering this request.

 

Christopher A. Flood
Assistant Federal Defender
Tel.: (212) 417-8734

cc: Marguerite Colson, AUSA (by Email)

MEMO ENDORSEMENT

Application granted. The 11/10/2020 pretrial
conference is adjourned until 12/16/2020 at 9:00 AM
by telephone conference unless a change of plea
hearing has been held previously, in which case no
conference will be held. Time from to day through
and including 12/16/2020 is excluded from speedy
trial calculations in the interests of justice in order to

allow the parties time for a changeof pl earing to
be held before the magistr /
So Ordered:__|

Date: 11/ fo {2020

 
